DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando U.S. Patent No. 9,503,704.
Claim 1, Ando teaches a transport device 10 comprising: a position detection portion 11 for detecting a position of a parcel 20, the position detection portion 11 including a sensor 12 provided above an accumulation portion 16 for parcels 20; a holding portion 15 for holding a parcel 20, the holding portion 15 being attached to an arm 13; a driving portion for driving the holding portion 15 and the arm 13 C9 L25-30; and a control portion 14 for controlling the position detection portion 16 and the driving portion to perform, as one cycle, a procedure to detect via 12 a position of a parcel 20 using the position detection portion, select parcels 20 based on a predetermined condition, and set priority for the selected parcels 20, and a procedure to refer to a result of the detection performed by the position detection portion 11, and cause the holding portion 15 to take out one or more parcels 20 from the accumulation portion 16 in accordance with the priority to transport the parcels 20 to a predetermined location, and for excluding, from parcels 20 to be taken out, a second parcel 20 that is present within a predetermined distance from a first parcel 20 and has priority lower than the priority of the first parcel 20, during the one cycle C9 L30-60.
Claim 2, Ando teaches the predetermined distance is determined based on a largest size of parcels that are to be handled by the transport device C9 L60-67; C10 L1-10.
Claim 3, Ando teaches the control portion 14 selects a predetermined number of parcels 20 that do not overlap each other as viewed from above by the holding portion 15, in descending order of a height of an upper end position of each parcel 20, and sets the priority for the selected parcels 20 in descending order of the height of the upper end position C11 L50-67.
Claim 4, Ando teaches a touch detection portion for detecting that a leading end portion of the holding portion 15 has touched a parcel 21; and a pressure detection portion for detecting a pressure within the holding portion 15, wherein the holding portion 15 has a suctioning portion for suctioning a parcel 21 by means of a negative pressure, and the control portion 14 performs error processing if, after it is detected by the touch detection portion that the leading end portion of the holding portion 15 has touched a parcel 21, the pressure detected by the pressure detection portion does not become smaller than a threshold in a predetermined time C8 L50-67; C9 L1-15.
Claims 5 and 10, Ando teaches an output portion via 14 for outputting information, wherein the error processing is processing to cause the output portion to output information indicating that an error has occurred C9 L1-15.
Claim 9, Ando teaches a transport device 10 comprising: a position detection portion 11 for detecting a position of a parcel 20 accumulated in an accumulation portion 16; a holding portion of 15 for holding a parcel 21 by suctioning the parcel 21 by means of a negative pressure via 14, the holding portion 15 being attached to an arm 13; a touch detection portion for detecting that a leading end portion of the holding portion 15 has touched a parcel 21; a pressure detection portion for detecting a pressure within the holding portion C8 L50-67; C9 L1-15; a driving portion via 14 for driving the holding portion 15 and the arm 13; and a control portion 14 for referencing a result of the detection performed by the position detection portion 11, and controlling the driving portion to cause the holding portion 15 to take out a parcel 21 from the accumulation portion 16 to transport the parcel 21 to a predetermined location, wherein the control portion 14 performs error processing if, after it is detected by the touch detection portion that the leading end portion of the holding portion has touched a parcel 21, the pressure detected by the pressure detection portion does not become smaller than a threshold in a predetermined time C11 L50-67.
Claims 11 and 12, Ando teaches a transport device 10 comprising: a position detection portion 11 for detecting a position of a parcel 20 accumulated in an accumulation portion 16; a holding portion 15 for holding a parcel 21 by suctioning the parcel 21 by means of a negative pressure using a plurality of suctioning portions, the holding portion 15 being attached to an arm 13; a pressure detection portion of 15 for detecting a pressure within each of the plurality of suctioning portions; a driving portion via 14 for driving the holding portion 15 and the arm 13; and a control portion 14 for referencing a result of the detection performed by the position detection portion 11, and controlling via 14 the driving portion to cause the holding portion 15 to take out a parcel 21 from the accumulation portion 16 to transport the parcel 21 to a predetermined location, wherein, if, after the holding portion 15 has lifted a parcel 21, the parcel falls from the holding portion 15, the control portion 14 refers to a result of the detection performed by the pressure detection portion, and controls via 14 the driving portion to move the holding portion 15 toward a suctioning portion within which the pressure has increased earlier than within another suctioning portion, and to cause the holding portion to again lift the parcel C8 L50-67; C9 L1-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando U.S. Patent No. 9,503,704 in view of Shimose U.S. Patent No. 5,324,087.
Claim 6, Ando does not teach as Shimose teaches the holding portion 14 has a plurality of suctioning portions 23 for suctioning a parcel 11 by means of a negative pressure, the transport device further comprises a pressure detection portion 30 for detecting a pressure within each of the plurality of suctioning portions 23, and if, after the holding portion 14 has lifted a parcel 11, the parcel 11 falls from the holding portion 14, the control portion 29 refers to a result of the detection of 30 performed by the pressure detection portion 30, and controls the driving portion to move the holding portion 14 toward a suctioning portion 23 within which the pressure of 30 has increased earlier than within another suctioning portion 23, and to cause the holding portion 14 to again lift the parcel 11 C4 L60-67; C5 L1-30. It would be obvious to one of ordinary skill to specify the configuration of Shimose into the invention of Ando for additional stability and control.
Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ando U.S. Patent No. 9,503,704 in view of Shimose U.S. Patent No. 5,324,087 in view of Schnoor U.S. Patent Application Publication No. 2006/0226711.
Claim 7, Ando does not teach as Shimose teaches the holding portion 14 has a plurality of suctioning portions 23 for suctioning a parcel 11 by means of a negative pressure via 29,30, but does not teach as Schnoor teaches if there are a plurality of parcels that can be held at a time by the holding portion 2, the control portion causes the holding portion 2 to hold the plurality of parcels at a time Abstract P0006. It would be obvious to one of ordinary skill to use the gripping configuration of multiple object of Schnoor into the inventio of Ando for additional order and control.
Claim 8 and 13, Ando does not teach as Shimose teaches the driving portion via 29 can individually control pressures within the plurality of suctioning portions 23, but does not teach as Schnoor teaches if the control portion causes the holding portion 2 to hold the plurality of parcels at a time P0006, the control portion controls the driving portion to set a different timing of release for each of the plurality of parcels at the predetermined location Abstract. It would be obvious to one of ordinary skill to use the gripping configuration of multiple object of Schnoor into the inventio of Ando for additional order and control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS